

117 HR 5102 IH: Flights for Freedom Act
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5102IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Ms. Tenney (for herself, Mr. Mast, and Mr. Tiffany) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the United States from soliciting or accepting funds from American citizens or lawful permanent residents of the United States as a condition of their repatriation from Afghanistan during the period of evacuation related to the withdrawal of the Armed Forces from Afghanistan, and for other purposes.1.Short titleThis Act may be cited as the Flights for Freedom Act. 2.Prohibition on solicitation of reimbursementNotwithstanding subsection (b)(2)(A)(ii) of section 4 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671), during the period of evacuation related to the withdrawal of the Armed Forces from Afghanistan—(1)the Secretary of State shall waive any expectation of repayment of any travel expenses incurred by the Department of State on behalf of any United States citizen or lawful permanent resident evacuated from Afghanistan and repatriated to the United States;(2)any promissory note or other obligation to repay an emergency repatriation loan signed by a United States citizen or a lawful permanent resident of the United States to reimburse the Department of State for travel expenses described in paragraph (1) shall be null and void; and(3)no Federal official or employee may solicit or accept any amount from any individual who is a citizen of the United States or a lawful permanent resident of the United States, whether in the form of a reimbursement or as any other condition of using transportation provided by the United States, to repatriate such individual to the United States.